Citation Nr: 0306504	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  98-04 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residual 
numbness, sensory residuals of sciatic nerve injury due to 
right hip surgery, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for residual 
muscle weakness, motor residuals of sciatic nerve injury due 
to right hip surgery, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1948.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 1998 rating 
decision by the Winston-Salem, North Carolina, Regional 
Office (RO), which denied the veteran's claim for a rating 
higher than 10 percent for residual numbness, right peroneal 
nerve distribution, secondary to surgery.  He perfected an 
appeal of that determination and, to support his claim, he 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in November 1998.  A transcript of that 
hearing is of record.  A supplemental statement of the case 
(SSOC) was issued in November 1998.  

The case was previously before the Board in June 1999, at 
which time it was remanded to the RO for additional 
development.  Following the requested development, additional 
SSOCs were issued in January 2001 and October 2002.  


REMAND

As previously noted, the veteran appealed a rating action of 
February 1998 that denied his claim for a rating higher than 
10 percent for residual numbness, right peroneal nerve 
distribution, secondary to surgery.  His disorder was rated 
under Diagnostic Code 8523.  In appealing the denial of his 
claim, the veteran maintained that he experienced constant 
daily pain as a result of his disability.  



When this case was before the Board in June 1999, it was 
remanded to the RO for further evidentiary development.  
Specifically, in our remand, the Board directed that relevant 
records of medical treatment of the veteran, provided by VA 
and/or other health care providers, be obtained.  In 
addition, the RO was requested to provide the veteran a VA 
examination in order to determine the nature, extent 
and severity of the right peroneal nerve distribution.  And 
the examiner was instructed to indicate whether the veteran's 
paralysis was complete or incomplete, or whether the nerve 
involvement was wholly sensory.  The examiner also was 
requested to set forth the range in degrees of the dorsal 
flexion of the veteran's right foot or indicate whether 
dorsal flexion of the right foot is lost.  

VA examinations were conducted in September 1999 and April 
2002, and although those examinations were thorough in many 
respects, they did not clearly address all of the questions 
posed in the November 1998 Board remand.  The Board notes 
that, following the September 1999 examination, the examiner 
stated that electromyograph (EMG) testing in April 1998 had 
revealed changes consistent with right sciatic nerve injury.  
The examiner also noted mild weakness of the right anterior 
tibial muscle as well as splotchy sensory over the right 
foot, secondary to arthritis of the right hip and two 
operations on that hip.  However, the examiner failed to 
indicate whether the veteran had paralysis and, if so, 
whether it was complete or incomplete and the severity of 
such paralysis.  The examiner also failed to report the range 
of dorsal flexion in the right foot.  

A rating action of January 2001 granted a separate 10 percent 
disability rating for residual muscle weakness and motor 
residuals of sciatic nerve injury due to right hip surgery 
under Diagnostic Code 8520.  However, in a supplemental 
statement of the case, issued in January 2001, the RO 
indicated that the injury was shown to be to the sciatic 
nerve; as a result, the condition was assigned a 10 percent 
rating under 8526 for mild incomplete paralysis (mild 
weakness), and the RO confirmed the 10 percent rating for 
mild sensory loss (foot numbness) under diagnostic code 8726.  



On the occasion of the April 2002 examination, the examiner 
reported minimal evidence of a right peritoneal neuropathy; 
there was no clear evidence of a sciatic neuropathy.  There 
was some sensory loss which was more consistent with a 
distal polyneuropathy, but it was noted to be limited to the 
right lower extremity.  The examiner stated that it seemed 
that the best evidence suggested a right perineal neuropathy 
of minimal to mild degree and not a sciatic neuropathy.  What 
the examiner did not address, as requested by the Board, was 
the degree or the extent of any paralysis of the right lower 
extremity and the range of motion in the right foot.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board observes that knowledge of the specific nerves 
involved is important in that several diagnostic codes are 
available for rating diseases of the peripheral nerves, 
including, for example, Diagnostic Code 8520 (sciatic nerve), 
Diagnostic Code 8521 (external popliteal (common peroneal 
nerve)), Diagnostic Codes 8523-8525 (for the various aspects 
of the tibial nerve), and Diagnostic Code 8526 (femoral 
anterior crural nerve).  

In light of the foregoing, the Board unfortunately must again 
REMAND this case to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
April 2002 for residuals of sciatic nerve 
injury due to his right hip surgery with 
weakness of the anterior tibial muscle 
and numbness of the dorsal right foot.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, those records should be 
associated with the claims folder (c-
file).

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
weakness and other residuals of 
the sciatic nerve injury due to the right 
hip surgery.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner should identify the specific 
nerves injured and indicate whether 
neuritis or neuralgia is present or if 
the sciatic nerve is involved.  The 
examiner is also requested to answer the 
following questions:

(a).  Is the veteran's disability 
manifested by the presence of right foot 
drop or dangling, with no active movement 
possible of muscles below the knee, 
weakened flexion of the knee or complete 
loss of flexion?

(b).  Does the veteran have right foot 
drop or droop, droop of the first 
phalanges of all toes, lost extension 
(dorsal flexion) and abduction of foot, 
weakened adduction, anesthesia covers the 
entire dorsum of the foot, active 
movement of muscles below the knee or 
whether flexion of the knee is weakened 
or lost?  



(c).  Does the veteran have complete 
paralysis of the quadriceps extensor 
muscles, or incomplete paralysis.  The 
examiner should further indicate whether 
any incomplete paralysis is characterized 
as mild, moderate, moderately severe, or 
severe.  The examiner is also asked to 
describe the types (and extent) of 
functional impairment arising from the 
veteran's service-connected disability.  
A complete rationale for each opinion 
expressed must be provided.  

3.  After ensuring that the requested 
development has been completed, and any 
additional notification and development 
required by the Veterans' Claims 
Assistance Act of 2000 (VCAA), the RO 
should readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  This should include, but is 
not limited to, considering the 
applicability of 38 C.F.R. § 4.120 
regarding evaluations by comparison given 
the site and character of the injury, 
relative impairment to motor function, 
trophic changes, and sensory 
disturbances; 38 C.F.R. § 4.123 regarding 
loss of reflexes, muscle atrophy, sensory 
disturbances, constant pain and the nerve 
involved, including the sciatic nerve; 
and 38 C.F.R. § 4.124 regarding dull or 
intermittent pain sufficient to identify 
the nerve involved.  

4.  If the determination remains adverse 
to the veteran, both he and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  
An appropriate period of time should be 
allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


